        Case 1:21-cv-01894-WFK-SJB Document 7 Filed 04/15/21 Page 1 of 2 PageID #: 46
                                                                                        FILED
                                                                                    IN CLERK'S OFPL
Nan le: Jakub Made)                                                           U.S. DISTRICT C0UF5^D.
Address:415 Boston Post Rd,Ste 3-1102
                                                                            * APR 15 2
Miltord.CT 06460
                                                                             BR00i<LYN                    APR 15 2021
Phone Number: (203) 928-8486

Em;:il Address: j.madej@lawsheet.com
Pro Se
                                                                                                     PRO SE OFFICE
                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF NEW YORK

                                                                       CASE NUMBER
JAKUB MADEJ
                                                                                               l:21-cv-01894-WFK-SJB

                                                   PLAINTIFF(S)
V.



SYNCHRONY FINANCIAL                                                                  APPLICATION FOR PERMISSION
                                                                                          FOR ELECTRONIC FILING

                                                DEFENDANT(S)

     As the IE] Plaintiff D Defendant in the above-captioned matter,I respectfully ask the Court for
     permission to participate in electronic filing ("e-fiiing") in this case. I hereby affirm that:
     1. 1 have reviewed applicable rules about electronic filing.

 2. I understand that once I register for e-filing, I will receive notices and documents in Eastern District cases
    only by e-mail and not by U.S. mail.
 3. 1 understand that if my use of the Court's e-filing system is unsatisfactory, my e-filing privileges may be
    revoked and I will be required to file documents in paper, but will continue to receive documents via e-mail.
 4. I understand that I may not e-file on behalf of any other person in this or any other case.

 5. I have regular access to the technical requirements necessary to e-file successfully:
       Check all that apply.


       [/] A Computer with internet access.
            An email account on a daily basis to receive notifications from the Court and notices from the
            e-fiHng system.

       [/] A scanner to convert documents that are only in paper format into electronic files.

       [/] A printer or copier to create required paper copies such as chambers copies.
       Q A word-processing program to create documents; and
            A PDF reader and a PDF writer to convert word processing documents into PDF format, the only
            electronic format in which documents can be e-filed.

                                                                                            /s/-JaKub
Dale: 4/12/2021                                               Signature:

                                     APPLICATION rOR PERMISSION FOR ELECTRONIC FILING
                                        Form originally used at the C.cntral District of Califomin
                                                                                          NEW YORK, NY
                                                                                          10007
                                                                                          APR 12, 21
                                                                  fOSTALUnViCS9           amounIt

PRESS FIRMLY TO                                        'TO SEA\        1020
                                                                                  11201
                                                                                           $7.95
                                                                                          R2305E123793-32
                                                                                                                    /
                   9505 5148 8039 1102 2757 80




                                                                            f
                                                                                                                        Case 1:21-cv-01894-WFK-SJB Document 7 Filed 04/15/21 Page 2 of 2 PageID #: 47




                                                 VISITUSATUSPS.COM'                               UNITED STATES
                    EP14W Sept 2014
   PS00001036014    OD:12.5 X 9.5                ORDER FREE SUPPLIES ONLINE                       POSTAL SERVICE.
